Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., EP 2 743 997.
	Lee et al. shows the invention as claimed including an optoelectronic device comprising:
	A semiconductor layer sequence (80,110,120,130) on a carrier 180 (see figs. 2A and 4A and paragraphs 0058-0061, wherein the semiconductor layer comprises at least one n-doped semiconductor layer 80, at least one p-doped semiconductor layer 130 and an active layer 120 arranged between the p and n doped semiconductor layers;
	An n-connecting contact (50,55), which is configured for electrically contacting the n-doped semiconductor layer;
	A p-connecting contact 150, which is configured for electrically contacting the p-doped semiconductor layer 130, wherein the n-connecting contact is arranged on the side of the semiconductor layer sequence facing away from the carrier,
	The n-connecting contact has a first side, which is arranged facing the semiconductor layer sequence, wherein the first side, viewed from the lateral cross-section, has two outer regions and at least one inner region, which is delimited by the outer regions, wherein the outer regions of the first side are unstructured (planar boundary between 50 and 80 in fig. 4A) and wherein the inner region is structured (see trench structure 80).
	Concerning dependent claim 3, it is also disclosed that a recombination takes place in the active layer 120 (see fig. 2A) in the region below the outer regions of the n-terminal contact (50,55) and in the semiconductor layer sequence which are not covered by the n-terminal contact.
	Regarding dependent claim 4, the second face (upper face of 55 in fig. 4A), when viewed in a side cross-section, comprises a further two outer regions (planar regions without trenches) and a further inner region which is delimited by the further outer regions.
	With respect to dependent claim 6, note that the n terminal contact (50,55) comprises a material or a combination of materials that are selected from the group including gold and titanium (see paragraph 0063).
	Concerning dependent claim 7, the p-terminal contact 150 (see fig. 2A) extends horizontally between the carrier and the semiconductor layer sequence.
	Regarding dependent claim 8, the side surfaces (50,55) are unstructured.
	With respect to dependent claim 10, the lateral extension of the n-terminal contact (50,55), when viewed in a side cross-section, is smaller than the lateral extension of the semiconductor layer sequence (see fig. 2A and paragraphs 0058-0061).
	Regarding dependent claim 11, the n-terminal contact (50,55) when viewed in a side cross section, is arranged so as to be centered on the semiconductor layer sequence (80,110,120,130) (see figs. 2a,4a and paragraphs 0058-0061).
	With respect to dependent claim 12, note that the carrier 180 is composed of silicon (see fig. 2A).
	Concerning dependent claim 13, the semiconductor layer sequence is structured on the face opposite the carrier (see paragraph 59 and fig. 2A).
	Regarding independent claim 15, note that inherently the generic method is also disclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., EP 2 743 997.
Lee et al. is applied ass above but does not expressly disclose wherein the two outer regions each have a lateral extent between 2 and 10 microns. However, a prima facie case of obviousness exists because where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding dependent claim 14, Lee et al. is applied as above but does not expressly disclose the specific surface roughness of the structure. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum surface roughness based upon a variety of factors and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., EP 2 743 997 in view of Kim, EP 1 727 217.
Lee et al. is applied as above but does not expressly disclose wherein the semiconductor layer sequence is structured on the side, which faces the n-connecting contact and which is not covered by the n-connecting contact. Kim discloses wherein the semiconductor layer sequence is structured on the side, which faces the n-connecting contact and which is not covered by the n-connecting contact (see figs. 4a-6a and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the claimed structured side because Kim shows this to be a conventional configuration for an optoelectronic component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



September 27, 2022